Order entered November 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00903-CV

                    U.S. BANK, NATIONAL ASSOCIATION, Appellant

                                                V.

                         MASSARRAT A. KHAN, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02208-A

                                            ORDER
       We GRANT appellant’s November 20, 2014 second motion for extension of time to file

brief and ORDER the brief tendered to the Court October 15, 2014 filed as of the date of this

order. Appellees shall file their brief no later than December 29, 2014.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE